Name: Commission Regulation (EEC) No 771/87 of 18 March 1987 amending Regulation (EEC) No 404/87 on a special intervention measure for maize in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/40 Official Journal of the European Communities 19 . 3 . 87 COMMISSION REGULATION (EEC) No 771/87 of 18 March 1987 amending Regulation (EEC) No 404/87 on a special intervention measure for maize in France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 404/87 (3), as amended by Regulation (EEC) No 731 /87 (4), provides for an intervention measure for maize in France in the form of an invitation to tender for the export refund to coun ­ tries of Zones I to VII ; whereas given the present situa ­ tion the German Democratic Republic and the Canary Islands should be included in the destinations covered by this invitation ; whereas this measure represents an easing of the rules which must be applied to all exports under the said invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 404/87 is hereby amended as follows : 1 . Article 2 (2) is replaced by the following : '2. The invitation to tender shall relate to the quan ­ tity of maize referred to in Article 1 ( 1 ) for export to the countries in Zones I to VII listed in Annex I to Commission Regulation (EEC) No 11 24/77 ('), the German Democratic Republic and the Canary Islands.' 2. The heading of Annex I is replaced by the following : 'Weekly tender for the refund for the export of maize to countries in Zones I to VII the German Democratic Republic and the Canary Islands.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to exports under the invitation to tender provided for in Regulation (EEC) No 404/87 from 19 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29 . 0 OJ No L 41 , 11 . 2. 1987, p. 20. V) OJ No L 71 , 14. 3 . 1987, p. 18 .